 

 

ll'f

U__S D .':
AJ§{FK; §§JR{

IN THE UNITED STATES DISTRICT COURT

 

DUBLIN DIVISION
RONALD B. GRAY, )
Plaintiff, §
v. § CV 318-045
ANDRIA MAYBERRY; MYA KAY §
DOUGLAS; and THE TMG FIRM, LLC, )
Defendants. §

ORDER

After a careidl, de novo review of the file, the Court concurs with the Magistrate
Judge’s Report and Recornrnendation, to which no objections have been filed. Accordingly,
the Court ADOPTS the Report and Recornmendation of the Magistrate Judge as its opinion,
and DISMISSES Plaintift`s 42 U.S.C. § 1983, intentional infliction of emotional distress,
negligent infliction of emotional distress, slander, and harassment claims.

c

SO ORDERED this b day of March 2019, at Augusta, Georgia

%MQ

UNITED sT/>??Es DISTRICT JUDGE /

 

